Case 1:21-cv-00079 Document 1-2 Filed on 06/09/21 in TXSD Page 1 of 10




                     EXHIBIT 1
       Case 1:21-cv-00079 Document 1-2 Filed on 06/09/21 in TXSD Page 2 of 10
                                                                       FILED - 5/12/2021 5:10 PM
                                                                       2021-DCL-02881 / 53385401
                                                                       LAURA PEREZ-REYES
                                                                       Cameron County District Clerk
                                                                       By Monica Hernandez Deputy Clerk
                           CAUSE NO. 2021-DCL-02881

MELISSA ANN HERNANDEZ                       §            IN THE DISTRICT COURT
    Plaintiff                               §
                                            §
V S.                                        §          CAMERON COUNTY TEXAS
                                            §    Cameron County - 107th District Court
W AL-MART STORES TEXAS,LLC                  §
     Defendant.                             §                 JUDICIAL DISTRICT



                          PLAINTIFF'S ORIGINAL PETITION



TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, MELISSA ANN HERNANDEZ, hereinafter called Plaintiff,

complaining of WAL-MART STORES TEXAS,LLC, hereinafter called Defendant, and '

for cause of action would respectfully show the Court and jury the following:

                                     I.
                       DISCOVERY CONTROL PLAN (LEVEL 3)

1.       Plaintiff affirmatively pleads that it intends to conduct discovery under Level 3 as

         provided by Rule 190 of the Texas Rules of Civil Procedure.

                                          II.
                                   CLAIM FOR RELIEF

2.       Plaintiff is seeking monetary relief from Defendant in an amount that is more than

         $200,000.00 but less than $1,000,000.00, as compensation for her damages.

                                           III.
                                         PARTIES

3.       Plaintiff Melissa Ann Hernandez is an individual and resident of Brownsville,

                                         Page 1 of 9
     Case 1:21-cv-00079 Document 1-2 Filed on 06/09/21 in TXSD Page 3 of 10




        Cameron County, Texas.

4.      Defendant WAL-MART STORES TEXAS,LLC is a duly licensed limited liability

       company in Texas. Defendant WAL-MART STORES TEXAS,LLC may be served

        with process by serving its registered agent for service, CT Corporation System, 1999

       Bryan Street, Suite 900, Dallas, TX 75201-3136.

                                        IV.
                               VENUE & JURISDICTION

5.      Venue is proper in Cameron County, Texas pursuant to TEX. CIV. PRAC. & REM.

       CODE§15.002 because all or part ofthe causes of action occurred in Cameron County,

       Texas.

6.     The incident described hereinbelow or the events giving rise to Plaintiff's claim

       against Defendant arose in Brownsville, Cameron County, Texas. Venue for this

       cause of action therefore lies in Cameron County, Texas.

7.     The damages that Plaintiff is seeking from Defendant are within the jurisdictional

       limits of the Court. This Court therefore has jurisdiction of this cause of action.

                                            V.
                                          FACTS

8.     On or about January 4, 2021, Plaintiff went into one of WAL-MART STORES

       TEXAS, LLC's locations, (Facility# 4412) located at 2205 East Ruben Torres Sr.

       Blvd., Brownsville, Texas 78526, for the purpose of picking up an order that she had

       placed online. As Plaintiff was walking towards the area designated for the pickup



                                        Page 2 of 9
      Case 1:21-cv-00079 Document 1-2 Filed on 06/09/21 in TXSD Page 4 of 10




         of online customer orders, she stepped onto a mixture of water and ice that had fallen,

         spilled, and/or was otherwise let out of a nearby indoor ice merchandiser that had no

         protective flooring or matting in front of it, causing Plaintiff to slip and fall. When

        Plaintiff fell, she landed on her arm and knee. As a result of her fall, Plaintiff has

        sustained serious injuries to her knee, arm, neck, and back.

9.      Other indoor ice merchandisers within the store had protective matting placed on the

        floor in front of them. However, the area in font of the indoor ice merchandiser in

         w hich Plaintiff slipped and fell had no non-slip and/or absorbent flooring or matting

        placed on the floor. Nor was there any sort of warning, sign, or store personnel that

        instructed customers to take caution or redirected them away from that area. As a

        result, Ms. Hernandez was exposed to an unreasonably dangerous condition. This

         mixture of water and ice was on the floor for a lengthy period of time before it caused

        Plaintiff to slip and fall. Defendant's employees were in close proximity to the spill

        of ice and water that was on the floor for a lengthy period of time before it caused

        Plaintiff to slip and fall. Defendant's employees failed to warn Plaintiff of the danger

        posed by the ice and water that was on the floor and failed to remove the ice and

        water from the floor before it caused Plaintiff to slip and fall.

                                           VI.
                                    CAUSE OF ACTION

10.     Plaintiff brings this suit to recover for personal injuries sustained by Plaintiff as a

        result of an unreasonably dangerous condition on Defendant's property that was

                                          Page 3 of 9
       Case 1:21-cv-00079 Document 1-2 Filed on 06/09/21 in TXSD Page 5 of 10




          specifically created by having indoor ice merchandisers located in an area with high

          customer traffic without the utilization of non-slip or absorbent flooring or matting

          or other safety measures that WAL-MART STORES TEXAS,LLC might normally

          use.

1 1.      At the time and on the occasion in question, Plaintiff was a customer in a store owned

          and operated by Defendant WAL-MART STORES TEXAS, LLC, having visited

         Defendant's store for the purpose of picking up an order which she had placed online.

          As a result of Defendant holding open their premises for business in this manner, and

          as a result of the purpose ofPlaintiff's visit to such premises, Plaintiff was at all times

          an invitee as that phrase is known in the law.

1 2.      At all times mentioned herein, Defendant WAL-MART STORES TEXAS, LLC

         owned the property in question located at 2205 East Ruben Torres Sr. Blvd.,

         Brownsville, Texas 78526 and held open their premises to prospective customers and

         customers seeking to pick up online orders, such as Plaintiff. At all times mentioned

         herein, Defendant WAL-MART STORES TEXAS,LLC had absolute control over

         the premises in question such that the Defendant owed certain duties to Plaintiff, the

         breach of which proximately caused the injuries to Plaintiff as set forth herein.

13.      During the course of Plaintiff's visit on the Defendant's premises, Plaintiff was

         caused to suffer injuries when she slipped and fell, which was the direct result of an

         unreasonably dangerous condition on the Defendant's premises. Defendant knew, or



                                             Page 4 of 9
      Case 1:21-cv-00079 Document 1-2 Filed on 06/09/21 in TXSD Page 6 of 10




        should have known, of the unreasonably dangerous condition and neither corrected

         nor warned Plaintiffofthe dangerous condition. Plaintiff did not have any knowledge       -

        of the dangerous condition and could not have reasonably been expected to discover

         it. Defendant's failure to correct the condition or to warn the Plaintiff constituted

        negligence, and such negligence was a proximate cause of the occurrence in question

        and the Plaintiff's resulting injuries. Plaintiff's conduct was reasonable and prudent

        at all times and did not in any way contribute to the incident and the ensuing injuries

        suffered by Plaintiff.

14.      At all times pertinent herein, Defendant WAL-MART STORES TEXAS,LLC, and

        any of the Defendant's agents, who were acting in the scope of their employment,

        were negligent in:

                a.     failing to properly inspect and maintain the flooring area in question to
                       discover the dangerous condition;

                b.     failing to maintain the floor near the indoor ice merchandiser in a
                       reasonably safe condition;

               c.      failing to give adequate and understandable warnings to Plaintiff of the
                       unsafe condition of the flooring area in question;

               d.      failing to give warnings to Plaintiff of the unsafe condition;

               e.      failing to place non-slip and/or absorbent flooring or matting in the
                       floor area near the indoor ice merchandiser;

               f.      failing to adequately maintain the floor near the indoor ice
                       merchandiser given the high customer action and/or traffic in the area
                       surrounding the indoor ice merchandiser; and



                                          Page 5 of 9
  Case 1:21-cv-00079 Document 1-2 Filed on 06/09/21 in TXSD Page 7 of 10




             g.     failing to adequately maintain the floor near the indoor ice
                    merchandiser by utilizing safety measures that WAL-M ART STORES
                    TEXAS, LLC might normally use or as required by policy.

15.   Each and every, all and singular of the foregoing acts and omissions, on the part of

      Defendant WAL-MART STORES TEXAS,LLC, constitute a direct and proximate

      cause of the Plaintiff's injuries and damages set forth below.

                                         VII.
                                       DAMAGES

      Damages for Plaintiff Melissa Ann Hernandez

16.   As a direct and proximate result of the occurrence above described and the

      Defendant's acts described herein, Plaintiff MELISSA ANN HERNANDEZ was

      caused to suffer injuries to her knees, arms, neck, and back,severe extreme pain at the

      time of the event, and to endure anxiety, pain, and illness resulting in the damages set

      forth below. As a direct and proximate result of the occurrence made the basis of this

      lawsuit, Plaintiff MELISSA ANN HERNANDEZ has incurred the following

      damages:

             a.     Reasonable medical care and expenses in the past. These expenses
                    were incurred by Plaintiff MELISSA ANN HERNANDEZ for the
                    necessary care and treatment of the injuries resulting from the incident
                    complained of herein and such charges are reasonable and were usual
                    and customary charges for such services in Cameron County, Texas;

             b.     Reasonable and necessary medical care and expenses which will, in all
                    reasonable probability, be incurred in the future;

             c.     Physical pain and suffering in the past;



                                        Page 6 of 9
       Case 1:21-cv-00079 Document 1-2 Filed on 06/09/21 in TXSD Page 8 of 10




                d.     Physical pain and suffering in the future;

                e.     Mental anguish in the past;

                f.     Mental anguish in the future;

                g.     Physical impairment in the past;

                h.     Physical impairment which, in all reasonable probability, will be
                       suffered in the future;

                i.     Lost wages in the past;

                       Loss of earning capacity which will, in all probability, be incurred in
                       the future;

                k.     Loss of consortium in the past, including damages to the family
                       relationship, loss of care, comfort, solace, companionship, protection,
                       services, and/or physical relations;

                I.     Loss of consortium in the future, including damages to the family
                       relationship, loss of care, comfort, solace, companionship, protection,
                       services, and/or physical relations;

                m.     Physical disfigurement in the past; and

                n.     Physical disfigurement in the future.

1 7.     By reason of the above and foregoing, Plaintiff has suffered losses and damages in a

         sum within the minimum jurisdictional limits of this Court. Plaintiff is seeking

         monetary relief from Defendant in an amount that is more than $200,000.00, but less

         than $1,000,000.00, as compensation for her damages.

                                        VIII.
                                 VICARIOUS LIABILITY

18.      At all time that is material to the incident described hereinabove and this case,

                                         Page 7 of 9
      Case 1:21-cv-00079 Document 1-2 Filed on 06/09/21 in TXSD Page 9 of 10




        Defendant's employees acted within the course, scope, and authority of their

        employment and/or agency relationship with Defendant. Defendant should therefore

        be held vicariously liable to Plaintiff for all of Plaintiff's damages alleged herein.

                                 IX.
                PREJUDGMENT AND POSTJUDGMENT INTEREST

19.     Plaintiff further sues Defendant herein for prejudgment interest at the maximum rate

        allowed by law on those damages where such interest may be assessed and for

        postjudgment interest at the maximum rate allowed by law on all of Plaintiff's

        damages from the date ofjudgment until the judgment is paid in full.

                                           X.
                                     DEMAND FOR JURY

20.     Plaintiff demands a jury trial and has already tendered the appropriate fee.

                                            XI.
                                          PRAYER

        WHEREFORE PREMISES CONSIDERED,Plaintiff prays that Defendant be duly

cited to appear and answer herein; that upon a final trial of this cause, Plaintiff recover:

        1.     Judgment against the named Defendant for Plaintiff's damages as set forth

               above, in an amount within the minimum jurisdictional limits of this Court;

        2.     Interest on said judgment at the legal rate from date ofjudgment;

        3.     Pre-judgment interest as allowed by law;

        4.     Costs of court; and

        5.     Such other and further relief to which Plaintiff may be justly entitled.

                                          Page 8 of 9
Case 1:21-cv-00079 Document 1-2 Filed on 06/09/21 in TXSD Page 10 of 10




                                      Respectfully submitted,

                                      G uerra & Sabo, P.L.L.C.
                                      1534 E. 61h Street, Suite 200
                                      Brownsville, Texas 78520
                                      Telephone:(956) 541-1846
                                      Facsimile:(956) 541-1893

                                      B y:   /s/ Heather Scott
                                              Heather Scott
                                              State Bar No. 24046809
                                              HscottAguerrasabo.com
                                              Carlo Tamayo, Jr.
                                              State Bar No. 08578640
                                              CtamayoRguerrasabo.com

                                      ATTORNEYS FOR PLAINTIFF




                              Page 9 of 9
